DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2018/0277543) in view of Lin et al (US Publication No. 2021/0083056).
Regarding claim 1, Kim discloses a semiconductor device, comprising: a first semiconductor pattern Fig 2B, SP1 on a substrate, the first semiconductor pattern Fig 2B, SP1 including a lower channel; a second semiconductor pattern Fig 2B, SP2 on the first semiconductor pattern Fig 2B, SP1 and spaced apart from the first semiconductor pattern in a vertical direction Fig 2B, the second semiconductor pattern including an upper channel extending in the vertical direction Fig 2B; a gate electrode Fig 2B, GE covering the lower channel and surrounding the upper channel Fig 2B; and source/drain patterns on opposite sides of the upper channel Fig 2A. Kim discloses all the limitations except for the doping concentration. Whereas Lin discloses1 wherein the substrate and the first semiconductor pattern have a doping concentration of 1019/cm3 or less ¶0057.  Kim and Lin are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the doping concentration and incorporate the teachings of Lin to improve device performance ¶0002, 0057.
	Regarding claim 2, Kim discloses further comprising a gate capping layer Fig 2A, GP covering the gate electrode Fig 2B, GE.  
Regarding claim 3, Kim discloses wherein: the gate electrode Fig 21A, GE includes an upper intersection between the upper channel and the gate capping layer and a lower intersection between the upper channel and the lower channel, and a height of the upper intersection is less than a height of the lower intersection Fig 21A.  
Regarding claim 4, Kim discloses all the limitations except for the height of the electrode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 7, Kim discloses further comprising: an interlayer insulating layer on the gate capping layer; and a contact vertically penetrating the interlayer insulating layer and connected to the source/drain patterns Fig 2C ¶0050.  
Regarding claim 8, Kim discloses further comprising insulating patterns between the first semiconductor pattern and the second semiconductor pattern, the insulating patterns overlapping the source/drain patterns in the vertical direction Fig 2C.  
Regarding claim 9, Kim discloses wherein the insulating patterns completely fill a space between the first semiconductor pattern and the second semiconductor pattern Fig 2C.
Regarding claim 10, Kim discloses wherein the first semiconductor pattern further includes an extension pattern protruding from an upper surface of the substrate and below the lower channel Fig 2B-11C.  
Regarding claim 11, Kim discloses wherein the second semiconductor pattern includes: a plurality of upper channels spaced apart from each other in the vertical direction; and an inner spacer between the plurality of upper channels, the inner spacer being in contact with side surfaces of the source/drain patterns Fig 35B, 36, 39B, 42B.  
Regarding claim 12, Kim discloses further comprising a buried insulating layer between the substrate and the lower channel, wherein the lower channel is spaced apart from the substrate in the vertical direction Fig 39B-39C, 42B.  
Regarding claim 13, Kim discloses wherein an upper surface of the gate electrode is positioned at a lower level than an upper surface of the upper channel Fig 2B.  
Regarding claim 14, Kim discloses further comprising a gate insulating layer surrounding the upper channel between the gate electrode and the upper channel Fig 2B. Kim discloses all the limitations except for the height of the electrode. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the electrode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 18, Kim discloses  a method of manufacturing a semiconductor device, the method comprising: forming an active pattern Fig 5B, AP including a first semiconductor pattern Fig 5B, SP1  on a substrate, a sacrificial pattern Fig 5B, SA on the first semiconductor pattern Fig 5B, SP1, and a second semiconductor pattern Fig 5B, SP2 on the sacrificial pattern Fig 5B, SA, the active pattern extending in a first horizontal direction Fig 5B; forming a preliminary gate pattern extending in a second horizontal direction Fig 7B, PP, intersecting the first horizontal direction Fig 7B, across the active pattern Fig 7B; forming a cavity by removing a portion of the sacrificial pattern that does not overlap the preliminary gate pattern in a vertical direction Fig 7C; forming an insulating pattern filling the cavity and gate spacers covering a sidewall of the preliminary gate pattern ¶0065-0066; forming source/drain patterns on the second semiconductor pattern ¶0069 Fig 13A; and replacing the preliminary gate pattern with a gate electrode Fig 17A. Kim discloses all the limitations except for the doping concentration. Whereas Lin discloses wherein the substrate and the first semiconductor pattern have a doping concentration of 1019/cm3 or less ¶0057.  Kim and Lin are analogous art because they are directed to semiconductor devices having metal gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the doping concentration and incorporate the teachings of Lin to improve device performance ¶0002, 0057.
Regarding claim 20, Kim discloses wherein replacing the preliminary gate pattern with the gate electrode includes: removing the preliminary gate pattern and the sacrificial pattern; and forming the gate electrode between the gate spacers Fig 15A-17A.  

Claims 5-6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Publication No. 2018/0277543) in view of Lin et al (US Publication No. 2021/0083056) and in further view of Ju et al (US Publication No. 2021/0134795).
Regarding claims 5 and 6, Kim discloses all the limitations except for the specific width. Whereas Ju discloses wherein a horizontal width of the lower intersection is greater than a horizontal width of the upper intersection Fig 3K and  wherein a horizontal width of the lower intersection is less than a horizontal width of the upper intersection Fig 8.  Kim and Ju are analogous art because they are directed to Gate all around device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the width of the intersections and incorporate the teachings of Ju since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
	Regarding claim 19, Kim and Lin discloses all the limitations except for the forming process of the pattern. Whereas Ju discloses wherein the first semiconductor pattern, the sacrificial pattern, and the second semiconductor pattern are epitaxially grown from the substrate ¶0025 and 0035.  Kim and Ju are analogous art because they are directed to Gate all around device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify method of forming the layer and incorporate the teachings of Ju as an alternative process known in the art to form the semiconductor layers.
Allowable Subject Matter
Claims 15-17 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “the first semiconductor pattern including an extension pattern protruding from an upper surface of the substrate and a lower channel on the extension pattern; a semiconductor oxide layer between the extension pattern and the lower channel; a device isolation layer covering the substrate and the semiconductor oxide layer; a second semiconductor pattern on the first semiconductor pattern and spaced apart from the first semiconductor pattern in a vertical direction, the second semiconductor pattern including an upper channel extending in the vertical direction”, as recited in independent claim 15.
Claims 16-17 are also allowed as being directly or indirectly dependent of the allowed independent base claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811